                                            Case 3:20-cv-04351-SI Document 13 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES STRANGE,                                  Case No. 20-cv-04351-SI
                                   8                    Plaintiff,
                                                                                           ORDER VACATING DISMISSAL,
                                   9             v.                                        GIVING DIRECTIONS TO CLERK,
                                                                                           AND REQUIRING PLAINTIFF TO
                                  10     THE STATE OF ARIZONA,                             FILE COMPLAINT AND IN FORMA
                                                                                           PAUPERIS APPLICATION
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 9
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff sent to this court a “motion to conduct [an] independent decision as to the
                                  14
                                       procedures that were not followed by the Supreme Court” in Arizona. Docket No. 1. In an effort
                                  15
                                       to protect his rights, a new action was opened and the motion was filed on June 30, 2020. Plaintiff
                                  16
                                       was informed that he had not filed a complaint, and was given 28 days to do so or the action would
                                  17
                                       be dismissed. He also was sent a notice that he had not paid the filing fee or applied for leave to
                                  18
                                       proceed in forma pauperis, and was given 28 days to either pay the fee or file the application or the
                                  19
                                       action would be dismissed. After plaintiff did not file a complaint or file an in forma pauperis
                                  20
                                       application or pay the fee, and the deadline by which to do so passed, the court dismissed the action
                                  21
                                       without prejudice for failure to file a pleading showing the court has subject matter jurisdiction.
                                  22
                                       Judgment was entered.
                                  23
                                              Plaintiff then filed a notice of appeal, which the Ninth Circuit has construed to include a
                                  24
                                       motion for reconsideration. See Docket Nos. 9, 12. In his “motion for reconsideration,” plaintiff
                                  25
                                       complained that he had not received the notices informing him that he had to file a complaint and
                                  26
                                       had to pay the filing fee or file a completed in forma pauperis application within 28 days. Docket
                                  27
                                       No. 9 at 2-3. Although the notices were not returned to the court as undelivered mail, the court will
                                  28
                                            Case 3:20-cv-04351-SI Document 13 Filed 10/26/20 Page 2 of 3




                                   1   give the pro se litigant the benefit of the doubt and accept that the notices did not reach him.

                                   2   Accordingly, the court GRANTS plaintiff’s motion for reconsideration of the order of dismissal and

                                   3   will give him another chance to file a complaint and pay the filing fee or file a completed in forma

                                   4   pauperis application. Docket No. 9.

                                   5          The order of dismissal and judgment are VACATED. Docket Nos. 7 and 8.

                                   6          The clerk will mail to plaintiff a copy of the motion at Docket No. 1, the notices at Docket

                                   7   Nos. 2 and 3, a copy of the court’s civil rights complaint form, and a copy of the court’s in forma

                                   8   pauperis application form.

                                   9          Plaintiff must file a complaint no later than December 4, 2020. Failure to file a complaint

                                  10   by the deadline will result in the dismissal of this action. Plaintiff also must pay the full filing fee

                                  11   or file a completed in forma pauperis application no later than December 4, 2020. Failure to pay

                                  12   the filing fee or file a completed in forma pauperis application by the deadline will result in the
Northern District of California
 United States District Court




                                  13   dismissal of this action.

                                  14          Plaintiff’s original filing that caused this case to be opened suggests he may have filed his

                                  15   document in the wrong court or does not understand the role of this court. Although the document

                                  16   was mailed to this court’s street address in San Francisco, the document is captioned as being filed

                                  17   in the “United States District Court of Arizona,” is titled “State of Arizona v. Charles Strange,” and

                                  18   seeks an “independent” review of a decision from the Arizona Supreme Court. Docket No. 1.

                                  19   Plaintiff is now informed that: (1) the court to which he mailed the document is the United States

                                  20   District Court for the Northern District of California, and that is where the case has been opened;

                                  21   (2) the United States District Court for the District of Arizona is not located in San Francisco,

                                  22   California; and (3) the United States District Court does not have appellate jurisdiction over the

                                  23   Arizona Supreme Court. If plaintiff is attempting to seek federal habeas review of a conviction he

                                  24   suffered in an Arizona court, the only proper venue in which to file a federal petition for writ of

                                  25   habeas corpus is in the District of Arizona – but plaintiff already knows this, as he has filed several

                                  26   habeas petitions there. See Strange v. Ryan, D. Ariz. No. CV-19-0041-PHX-DJH (JZB) at Docket

                                  27   No. 6 (January 25, 2019 order dismissing third habeas petition challenging sexual assault, battery,

                                  28   and attempted sexual assault conviction from Pinal County Superior Court without prejudice to
                                                                                          2
                                            Case 3:20-cv-04351-SI Document 13 Filed 10/26/20 Page 3 of 3




                                   1   petitioner filing a new action if he ever received permission from Ninth Circuit to file a second or

                                   2   successive petition for writ of habeas corpus).

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 26, 2020

                                   5                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
